11th Court of Appeals
Eastland, Texas
Order
 
Leslie Garnett
            Appellant
Vs.                  No. 11-05-00143-CV -- Appeal from Midland County
Oliver Davis, Individually and d/b/a O. D. Distributing Co.
            Appellee
 
            This court’s order dated July 21, 2005, is withdrawn.  In reviewing the documents before this
court, we note that Leslie Garnett did not file a proper affidavit of inability to pay court costs. 
Specifically, Garnett’s affidavit was not notarized.
            Because a proper affidavit was not filed at the time that the appeal was perfected, Garnett has
not established that he is entitled to proceed without the advanced payment of costs.  TEX.R.APP.P.
20.1.  The clerk’s record and the court reporter’s record are now due to be filed in this court on or
before October 11, 2005.
 
                                                                                                PER CURIAM
 
August 4, 2005
Panel consists of: Wright, J., and McCall, J.